Richardson, Judge:
These matters are before me on remand from classification proceedings decided by the second division of this court in Henry A. Wess, Inc. v. United States, 47 Cust. Ct. 310, Abstract 66060, wherein the conclusion was reached upon the authority of Henry A. Wess, Inc. v. United States, 43 Cust. Ct. 78, C.D. 2107, that appraisement of the involved merchandise, consisting of woodworking machinery, or parts thereof, some imported with and some imported without electric motors, was void, and that liquidation of the entries and filing of the protests were premature, in consequence of which, judgment was entered remanding these matters to a single judge sitting in reappraisement to determine the proper dutiable values in the manner provided by law (28 U.S.C.A., § 2636(d)).
The matters have been submitted for decision upon an agreed statement of facts which establish that the proper basis for appraisement of the involved merchandise covered by the entries herein is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, or section 402(d) of the Tariff Act of 1930, as enacted prior to the Customs Simplification Act of 1956, and that such statutory value of said machines or parts, without motors, are the appraised values, less the values of such motors, and that such statutory value of said motors, imported with said machines or parts, is as follows:
*344Value of one motor Total value of motors
Invoices Entry No. Motors U.S. $ U.S. $
1 No. 1984 446 5 (#969) 426. 00 2, 556. 00
1(#940) 68. 00 204. 00
1 No. 2288 594 5 (#969) 426. 00 2, 556. 00
1(#940) 68.00 204. 00
1 No. 1385 159 1(#940) 68. 00 408. 00
1 No. 3219 593 1(#975
[Ai 400]) 65.50 65. 50
1(#970
[Di 600]) 97.00 97.00
1 No. 2038 492 none
[Em 800]
1 No. 1974 546 5 (#969) 426. 00 2, 556.00
1 No. 3367 640 5 (#969) 426. 00 2, 556. 00
On tbe agreed facts, I find export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, or section 402(d) of the Tariff Act of 1930, as enacted prior to the Customs Simplification Act of 1956, to be the proper basis for determining the value of the involved merchandise and that such statutory value for each class of merchandise is as hereinabove set forth.
Judgment will be entered accordingly.